Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to December 02, 2016.  Please review the headings in the specification to be consistent with standard US patent practice.  Note the last paragraph in the specification is more typically placed at the beginning of the specification.
A reading of the specification reveals the point of novelty resides in the specific  substrate upon which the mesenchymal stems cells are cultured, see the last two pages of the specification.  However, this has not been clearly claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of each of Huang and Zhang in view of Nippon.
Huang (Biomaterials) entitled "Spheroid Formation of Mesenchymal Stem Cells on Chitosan and Chitosan Hyaluranan Membranes" supplied by Applicants, teaches in the abstract, culturing mesenchymal stem cells derived from adipose tissue cultured on chitosan membranes in adhered form which form 3D spheroids.  On page 35 3.8, chondrogenic induction of the cells was performed.  On page 43 column 1 first full paragraph, chondrogenesis and cartilage is discussed.  In column 2 their uses in tissue engineering and growing the cells on other substrates is considered.

Zhang (Biomaterials) entitled "In situ Birth of MSCs Multicellular Spheroids in Poly(L-Glutamic Acid)/Chitosan Scaffold for Hyaline Like Cartilage Regeneration" supplied by Applicants, teaches in the abstract, adipose derived mesenchymal stem cells aggregate to form spheroids in situ. The cells were implanted to form cartilage and promote chondrogensis.
The claims differ from the above references in that the cells may be grown on a polyimide resin substrate.

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to culture spheroid mesenchymal stem cells as taught by each of Huang and Zhang on polyimide substrate because Nippon teaches polyimide substrate is useful for culturing many types of cells in spheroid form.  Regarding claim 3 directed to the cartilage disorders treated, Huang and Zhang teach treating cartilage disorders in general with the same cells as claimed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 
In claim 1 line 1, after "for"  "treating" may be intended.  And "an effective ingredient" may be intended to be "an effective amount".  In claim 7 line 3, "used by" may be intended to be "administered".

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because it is not directed to the claimed invention and must be a single paragraph.  Correction is required.  See MPEP § 608.01(b).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Makino (2017/0175078) is a related application directed to the culture substrate.
Poon (2017/0009208) teaches MSC's with enhanced regenerative potential.
Lee (2016/0367601) teaches in the abstract, a therapeutic agent of chondrocytes to repair damage by being implanted into cartilage damage by injection.  In paragraph 8 spheroids are discussed.  In paragraph 48 the cells having chondrogenic potential are MSCs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916.  The examiner can normally be reached on M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/RALPH J GITOMER/Primary Examiner, Art Unit 1655